Citation Nr: 1756018	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-15 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a deviated septum.

2. Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from June 1993 to June 2013.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans made in August 2014 and February 2015.

This case was remanded in April 2017.  It is now ready for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's diagnosed deviated septum is etiologically related to his service.

2.  Giving him the benefit of the doubt, the Veteran has sinusitis that is etiologically related to his now service-connected deviated septum.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a deviated septum have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection sinusitis, are met.  38 U.S.C. §§ 1110, 1131, 1507 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  338 U.S.C.§ 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he is entitled to service connection for a deviated septum and sinusitis.

The separation examination indicates an abnormal evaluation of the nose and a diagnosis of a deviated septum.  On June 2014 VA examination, the Veteran was diagnosed with deviated nasal septum (traumatic), but the examiner did not opine that the Veteran's deviated septum was related to a period of service. 

Subsequent to the June 2014 VA examination, the Veteran reported- and statements from his fellow former service-members corroborated-that the Veteran injured his face during service.  On these bases, in April 2017 the Board remanded both claims for the Veteran to undergo a VA examination regarding the nature and etiology of his deviated septum and sinusitis.

Pursuant to the Board's Remand, on June 2017 VA sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx Disability Benefits Questionnaire examination, after a thorough review of the claims file and an examination of the Veteran, the examiner diagnosed a deviated nasal septum since 1997 and chronic sinusitis since early 2000.

In August 2017, after reviewing private treatment records from the Veteran's ENT physician, the examiner opined that the claimed deviated septum is at least as likely as not related to the Veteran's service.  The rationale was that his military records clearly show that he was seen and diagnosed with a septal deviation as noted on his February 2013 exit physical.  The examiner also considered the 1997 lay statements which support his claim of being struck in the face during service which the examiner opined is the most likely cause of his deviated nasal septum.

With regard to the Veteran's claim for sinusitis, the examiner opined that his sinusitis occurred secondary to the deviated nasal septum, since it is blocking the natural flow of mucus which leads to infections and sinusitis.

In light of the Veteran's claimed in-service injury, lay statements in support of the Veteran's claims, diagnosed deviated septum at on separation examination, and the VA medical opinion of record, the Board gives the Veteran the benefit of the doubt and finds that entitlement to service connection for a deviated septum is warranted on a direct basis.  Service connection for sinusitis secondary to the now service-connected deviated septum is also warranted.  See 38 U.S.C. § 1507; 38 C.F.R. §§ 3.102, 3.310.

The nature and extent of the Veteran's deviated septum and the sinusitis caused by his now service-connected deviated septum, is not currently before the Board.








ORDER

Service connection for a deviated septum is granted, subject to controlling regulations governing the payment of monetary awards.

Service connection for sinusitis is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


